DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/26/22 has been entered.

Response to Arguments
The amendments filed 8/26/22 have been entered. The amendments have overcome the previously presented 112(b) rejections of the Office Action dated 6/1/22. The examiner notes that the amendments to resolve the 112(b) issues have necessitated the new 112(b) rejections presented below. 

Applicant's amendments have necessitated the new prior art cited in the rejection below. The claims in question were rejected over Okoniewski (WO 2017177319 A1), in view of Koolman (SPE-117481-MS), further in view of Bridges (US 4140180 A). The claims are currently rejected over The claims in question were rejected over Okoniewski (WO 2017177319 A1), in view of Koolman (SPE-117481-MS), further in view Diehl (US 20110146968 A1).
As applicant determines is appropriate, applicant is invited to initiate an interview with the examiner to help identify features which potentially differentiate from the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-13 and 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The term "similar" in claims 12-13 and 22-23 is a relative term which renders the claim indefinite. The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the examiner acknowledges the attempt to functionally define the relative terminology, the claim has been recited in such a way that the metes and bounds of the claim cannot be determined. In other words, what is the threshold for determining “overheating”? And when are the claim elements no longer sufficiently “similar” to avoid that overheating?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski (WO 2017177319 A1), in view of Koolman (SPE-117481-MS), further in view of Diehl (US 20110146968 A1).

Regarding claim 1, Okoniewski teaches an apparatus for electromagnetic heating of an underground hydrocarbon formation, the apparatus comprising:
(a) an electrical power source (Claim 1, a; Fig 1, power source 10); 
(b) at least one electromagnetic wave generator for generating alternating current, the at least one electromagnetic wave generator being powered by the electrical power source (Claim 1, b, the wave generator generates an AC current; Fig 1, wave generator 14); 
(c) at least two transmission line conductors positioned in the hydrocarbon formation (Fig 1, transmission line conductors 22 and 20), the at least two transmission line conductors coupled at a proximal end to the at least one electromagnetic wave generator (Fig 1, transmission lines 22 and 20 are coupled at the uphole/proximal end to generator 14), the at least two transmission line conductors being excitable by the alternating current (Para 0029, “coupling the transmission line conductors to the electromagnetic wave generator; and applying the high frequency alternating current to excite the transmission line conductors”) to propagate a travelling wave within the hydrocarbon formation (Para 0095, “the electromagnetic wave may propagate as a travelling wave.” This occurs in the formation, Fig 1), the at least two transmission line conductors comprising a first transmission line conductor and a second transmission line conductor (Fig 1, lines 22 and 20, respectively); 
(d) at least one waveguide (Fig 1, waveguide 24, 26) for carrying the alternating current from the at least one electromagnetic wave generator to the at least two transmission line conductors (Para 0100, “waveguide 24 and 26 for carrying high frequency alternating current from the EM wave generator 14 to the transmission line conductors 20 and 22.”), each of the at least one waveguide having a proximal end and a distal end, the proximal end of the at least one waveguide being connected to the at least one electromagnetic wave generator, the distal end of the at least one waveguide being connected to at least one of the at least two transmission line conductors (Para 0100, “the waveguides 24 and 26 can have a proximal end and a distal end. The proximal ends of the waveguides can be connected to the EM wave generator 14. The distal ends of the waveguides 24 and 26 can be connected to the transmission line conductors 20 and 22.”). 
While Okoniewski teaches, “it is preferable to provide a third transmission line conductor 20 using the producer pipe of a SAGD well pair, which carries oil from production”, Okoniewski is silent on the recited particulars of the production well. 
Koolman teaches a producer well positioned between the at least two transmission line conductors (Fig 10, top figure, “producer” is located laterally between the two EM-SAGD lines) and at a greater depth than at least one of the at least two transmission line conductors to receive heated hydrocarbons via gravity (Fig 10, top figure, “producer” is located greater depth than the two EM-SAGD lines; Abstract, production occurs via “gravity drainage”); 
wherein the producer well defines a longitudinal axis, each of the at least two transmission line conductors extend along the longitudinal axis (Fig 10, top figure, “producer” and the two EM-SAGD lines extend a longitudinal axis).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having the producer well with its relative positioning relative to the transmission lines as disclosed by Koolman because the arrangement of Koolman “may contribute significant enhanced oil recovery at specifically less energy consumption” (Abstract). 
Okoniewski as modified is silent on the relative lateral spacing between the transmission line and the producer. 
Diehl teaches rows of transmission conductors with varying spacing relative to each other (Fig 3-4, conductors at 10 and 20). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having the conductor orientation as disclosed by Diehl to allow the deployed elements to “be adapted to the conditions of the deposit.” (Para 0090).
As a consequence of the modification Okoniewski as modified teaches wherein a proximal end of the longitudinal axis corresponds to the proximal end of the at least two transmission line conductors (Fig 1 of Okoniewski, Fig 3-4 of Diehl, the uphole end of the transmission lines), 
at a reference location along the length of the longitudinal axis and proximal to a ground surface, the first transmission line conductor is laterally spaced from the producer well by a first reference distance (Fig 4 of Diehl the reference distance near 120 is relatively proximal to the ground surface where the distance from conductor 10 and well 102 is small) and the second transmission line conductor is laterally spaced from the producer well by a second reference distance (Fig 4 of Diehl the reference distance near 120 where the distance from conductor 20 and well 102 is small) to generate an electromagnetic field having a reference shape and a reference position with respect to the longitudinal axis (Para 0009 of Okoniewski, the EM wave generator and transmission lines create an EM field, necessarily this has a shape and relative potion relative to the longitudinal axis), and at at least a second location along the length of the longitudinal axis and distal to the reference location, the first transmission line conductor is laterally spaced from the producer well by a third distance (Fig 4 of Diehl second location near reference numeral location 10 is relatively proximal to the ground surface where the distance from conductor 10 and well 102 is larger) and the second transmission line conductor is laterally spaced from the producer well by a fourth distance (Fig 4 of Diehl second location near reference numeral location 10 is relatively proximal to the ground surface where the distance from conductor 20 and well 102 is larger), at least one of (i) the third distance being greater than the first reference distance (Fig 4 of Diehl, at least the third distance as defined at 10 is larger than the first distance defined at 102), and (ii) the fourth distance being greater than the second reference distance (Fig 4 of Diehl, at least the fourth distance as defined at 10 is larger than the second distance defined at 102), to generate an electromagnetic field having at least one of (i) a shape that is more elongated than the reference shape, and (ii) a different position from the reference position (Para 0009 of Okoniewski, the EM wave generator and transmission lines create an EM field, because of the taper towards the downhole end the EM field will have a different position from the reference position).  

Regarding claim 2, while Okoniewski teaches “the distance between the transmission line conductors 224 and 226 is in the range of about 1 meter to about 20 meters” (Para 00152), Okoniewski is silent on wherein at the reference location, the first transmission line conductor and the second transmission line conductor are laterally spaced apart by 8 meters to 10 meters.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having at the reference location, the first transmission line conductor and the second transmission line conductor are laterally spaced apart by 8 meters to 10 meters because “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” and “"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”, see MPEP 2144.05(I).  

Regarding claim 3, while Okoniewski teaches “the distance between the transmission line conductors 224 and 226 is in the range of about 1 meter to about 20 meters” (Para 00152), Okoniewski is silent on wherein at the second location, the first transmission line conductor and the second transmission line conductor are laterally spaced apart by 8 meters to 40 meters.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having at the second location, the first transmission line conductor and the second transmission line conductor are laterally spaced apart by 8 meters to 40 meters because “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” and “"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”, see MPEP 2144.05(I).  

Regarding claim 4, Okoniewski further teaches wherein at a third location along the length of the longitudinal axis, the first transmission line conductor is laterally spaced from the producer well by a fifth distance  (Fig 4 of Diehl the reference distance near 60 is relatively where the distance from conductor 10 and well 102 is smallest) and the second transmission line conductor is laterally spaced from the producer well by a sixth distance (Fig 4 of Diehl the reference distance near 60 is relatively where the distance from conductor 20 and well 102 is smallest), at least one of (i) the fifth distance being less than the first reference distance (Fig 4 of Diehl, the fifth distance would be less than the first distance as seen), and (ii) the sixth distance being less than the second reference distance (Fig 4 of Diehl, the sixth distance would be less than the second distance as seen), to generate an electromagnetic field at the third location having a third shape that is less elongated than the reference shape (Para 0009 of Okoniewski, the EM wave generator and transmission lines create an EM field, because of the relative distances the EM field will have a different position from the reference position; where the prior art structure is substantially identical to the claimed invention, it stands to reason that the outcome will similarly be substantially identical).  

Regarding claim 5, while Okoniewski teaches “the distance between the transmission line conductors 224 and 226 is in the range of about 1 meter to about 20 meters” (Para 00152), Okoniewski is silent on wherein at the third location, the first transmission line conductor and the second transmission line conductor are laterally spaced apart by 2 meters to 8 meters.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having at the third location, the first transmission line conductor and the second transmission line conductor are laterally spaced apart by 2 meters to 8 meters because “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” and “"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”, see MPEP 2144.05(I).  

Regarding claim 6, Okoniewski further teaches wherein the third location is located at one of the proximal end of the longitudinal axis for early onset of oil production and at a distal end of the longitudinal axis for increasing a final recovery factor of the apparatus (Fig 4 of Diehl, the third location at 60 is at the proximal end).  

Regarding claim 7, while Okoniewski as modified by Koolman teaches wherein the producer well positioned at a greater depth than each of the at least two transmission line conductors (Fig 10 of Koolman, top figure, “producer” is located greater depth than the two EM-SAGD lines), Okoniewski is not explicit on the producer well positioned 2 meters to 10 meters deeper than each of the at least two transmission line conductors.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having the producer well positioned 2 meters to 10 meters deeper than each of the at least two transmission line conductors since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover positioning the producer well relatively closely would permit heated fluid to be drained into the produce while still hot, as opposed to potentially cooling and thus ineffectively flowing. 

Regarding claim 9, Okoniewski as modified by Diehl teaches wherein a shape of at least one of the transmission line conductors along the longitudinal axis comprises at least one crest (Fig 4 of Diehl, at least a crest around reference numeral 120).

Regarding claim 10, Okoniewski as modified by Diehl further teaches wherein a shape of at least one of the transmission line conductors along the longitudinal axis comprises a plurality of crests (Fig 4 of Diehl, conductors have crests around reference numerals 120 and 10).

Regarding claim 11, Okoniewski as modified by Diehl further teaches wherein at least two crests of the plurality of crests have unequal amplitudes (Fig 4 of Diehl, conductors have crests around reference numerals 120 and 10 have unequal amplitudes). 

Regarding claim 12, Okoniewski further teaches wherein each of the plurality of crests extend across a similar length along the longitudinal axis to avoid overheating any one crest amongst the plurality of crests (As best understood in light of the indefinite claim language, Fig 4 of Diehl, conductors have crests around reference numerals 120 and 10 which are “similar”, it stands to reason that the system of Diehl is appropriately designed so as to “avoid overheating”.).  

Regarding claim 13, Okoniewski as modified by Diehl further teaches wherein each of the plurality of crests are similarly shaped to avoid overheating any one crest amongst the plurality of crests (As best understood in light of the indefinite claim language, Fig 4 of Diehl, conductors have crests around reference numerals 120 and 10 which are “similar”, it stands to reason that the system of Diehl is appropriately designed so as to “avoid overheating”.).  

Regarding claim 14, Okoniewski further teaches wherein the shape of the first transmission line conductor and the shape of the second transmission line conductor each comprise at least one crest (Fig 4 of Diehl, conductors have crests around reference numerals 120 and 10).  

Regarding claim 15, Okoniewski teaches a method for electromagnetically heating an underground hydrocarbon formation, the method comprising: 
(a) providing electrical power (Claim 1, a; Fig 1, power source 10) to at least one electromagnetic wave generator for generating alternating current  (Claim 1, b, the wave generator generates an AC current from the power source; Fig 1, wave generator 14); 
(b) positioning at least two transmission line conductors in the hydrocarbon formation (Fig 1, transmission line conductors 22 and 20), the at least two transmission line conductors coupled at a proximal end to the at least one electromagnetic wave generator (Para 0100, “the waveguides 24 and 26 can have a proximal end and a distal end. The proximal ends of the waveguides can be connected to the EM wave generator 14. The distal ends of the waveguides 24 and 26 can be connected to the transmission line conductors 20 and 22.”), the at least two transmission line conductors comprising a first transmission line conductor and a second transmission line conductor (Fig 1, transmission line conductors 22 and 20, respectively); 
 (d) providing at least one waveguide (Fig 1, waveguide 24, 26), each of the at least one waveguide having a proximal end and a distal end (Para 0100, “the waveguides 24 and 26 can have a proximal end and a distal end.”); 
(e) connecting the at least one proximal end of the at least one waveguide to the at least one electromagnetic wave generator (Para 0100, “the waveguides 24 and 26 can have a proximal end and a distal end. The proximal ends of the waveguides can be connected to the EM wave generator 14.”); 
(f) connecting the at least one distal end of the at least one waveguide to at least one of the at least two transmission line conductors (Para 0100, “the waveguides 24 and 26 can have a proximal end and a distal end. […]The distal ends of the waveguides 24 and 26 can be connected to the transmission line conductors 20 and 22.”); 
(g) using the at least one electromagnetic wave generator to generate alternating current (Claim 1, b, the wave generator generates an AC current; Fig 1, wave generator 14); and 
(h) applying the alternating current to excite the at least two transmission line conductors, the excitation of the at least two transmission line conductors (Para 0029, “coupling the transmission line conductors to the electromagnetic wave generator; and applying the high frequency alternating current to excite the transmission line conductors”) being capable of propagating a travelling wave within the hydrocarbon formation (Para 0095, “the electromagnetic wave may propagate as a travelling wave.” This occurs in the formation, Fig 1).
While Okoniewski teaches, “it is preferable to provide a third transmission line conductor 20 using the producer pipe of a SAGD well pair, which carries oil from production”, Okoniewski is silent on the recited particulars of the production well. 
Koolman teaches (c) providing a producer well between the at least two transmission line conductors (Fig 10, top figure, “producer” is located laterally between the two EM-SAGD lines) and at a greater depth than at least one of the at least two transmission line conductors to receive heated hydrocarbons via gravity (Fig 10, top figure, “producer” is located greater depth than the two EM-SAGD lines; Abstract, production occurs via “gravity drainage”), the producer well defining a longitudinal axis, each of the at least two transmission line conductors extending along the longitudinal axis (Fig 10, top figure, “producer” and the two EM-SAGD lines extend a longitudinal axis). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having the producer well with its relative positioning relative to the transmission lines as disclosed by Koolman because the arrangement of Koolman “may contribute significant enhanced oil recovery at specifically less energy consumption” (Abstract). 
Okoniewski as modified is silent on the relative lateral spacing between the transmission line and the producer. 
Diehl teaches rows of transmission conductors with varying spacing relative to each other (Fig 3-4, conductors at 10 and 20). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having the conductor orientation as disclosed by Diehl to allow the deployed elements to “be adapted to the conditions of the deposit.” (Para 0090).
As a consequence of the modification Okoniewski as modified teaches wherein a proximal end of the longitudinal axis corresponds to the proximal end of the at least two transmission line conductors (Fig 1 of Okoniewski, Fig 3-4 of Diehl, the uphole end of the transmission lines),
at a reference location along the length of the longitudinal axis and proximal to a ground surface, the first transmission line conductor is laterally spaced from the producer well by a first reference distance (Fig 4 of Diehl the reference distance near 120 is relatively proximal to the ground surface where the distance from conductor 10 and well 102 is small) and the second transmission line conductor is laterally spaced from the producer well by a second reference distance (Fig 4 of Diehl the reference distance near 120 where the distance from conductor 20 and well 102 is small) to generate an electromagnetic field having a reference shape and a reference position with respect to the longitudinal axis (Para 0009 of Okoniewski, the EM wave generator and transmission lines create an EM field, necessarily this has a shape and relative potion relative to the longitudinal axis), and at at least a second location along the length of the longitudinal axis and distal to the reference location, the first transmission line conductor is laterally spaced from the producer well by a third distance (Fig 4 of Diehl second location near reference numeral location 10 is relatively proximal to the ground surface where the distance from conductor 10 and well 102 is larger) and the second transmission line conductor is laterally spaced from the producer well by a fourth distance (Fig 4 of Diehl second location near reference numeral location 10 is relatively proximal to the ground surface where the distance from conductor 20 and well 102 is larger), at least one of (i) the third distance being greater than the first reference distance (Fig 4 of Diehl, at least the third distance as defined at 10 is larger than the first distance defined at 102), and (ii) the fourth distance being greater than the second reference distance (Fig 4 of Diehl, at least the fourth distance as defined at 10 is larger than the second distance defined at 102)
generating an electromagnetic field having a reference shape and a reference position with respect to the longitudinal axis at the at least one reference location and at least one of a second shape and a different position from the reference position at the second location, the second shape being more elongated than the reference shape (Para 0009 of Okoniewski, the EM wave generator and transmission lines create an EM field, because of the taper towards the downhole end the EM field will have a different position from the reference position).  

Regarding claim 16, Okoniewski further teaches wherein at a third location along the length of the longitudinal axis, the first transmission line conductor is laterally spaced from the producer well by a fifth distance  (Fig 4 of Diehl the reference distance near 60 is relatively where the distance from conductor 10 and well 102 is smallest) and the second transmission line conductor is laterally spaced from the producer well by a sixth distance (Fig 4 of Diehl the reference distance near 60 is relatively where the distance from conductor 20 and well 102 is smallest), at least one of (i) the fifth distance being less than the first reference distance (Fig 4 of Diehl, the fifth distance would be less than the first distance as seen), and (ii) the sixth distance being less than the second reference distance (Fig 4 of Diehl, the sixth distance would be less than the second distance as seen), to generate an electromagnetic field at the third location having a third shape that is less elongated than the reference shape (Para 0009 of Okoniewski, the EM wave generator and transmission lines create an EM field, because of the relative distances the EM field will have a different position from the reference position; where the prior art structure is substantially identical to the claimed invention, it stands to reason that the outcome will similarly be substantially identical).  
  
Regarding claim 17, Okoniewski further teaches wherein the third location is located at one of the proximal end of the longitudinal axis for early onset of oil production and a distal end of the longitudinal axis for increasing a final recovery factor of the apparatus (Fig 4 of Diehl, the third location at 60 is at the proximal end). 

Regarding claim 19, Okoniewski as modified by Diehl teaches wherein a shape of at least one of the transmission line conductors along the longitudinal axis comprises at least one crest (Fig 4 of Diehl, at least a crest around reference numeral 120).

Regarding claim 20, Okoniewski as modified by Diehl further teaches wherein a shape of at least one of the transmission line conductors along the longitudinal axis comprises a plurality of crests (Fig 4 of Diehl, conductors have crests around reference numerals 120 and 10).

Regarding claim 21, Okoniewski further teaches wherein at least two crests of the plurality of crests have unequal amplitudes (Fig 4 of Diehl, conductors have crests around reference numerals 120 and 10 have unequal amplitudes).
Regarding claim 22, Okoniewski further teaches each of the plurality of crests extend across a similar length along the longitudinal axis to avoid overheating any one crest amongst the plurality of crests (As best understood in light of the indefinite claim language, Fig 4 of Diehl, conductors have crests around reference numerals 120 and 10 which are “similar”, it stands to reason that the system of Diehl is appropriately designed so as to “avoid overheating”.). 

Regarding claim 23, Okoniewski as modified by Diehl further teaches wherein each of the plurality of crests are similarly shaped to avoid overheating any one crest amongst the plurality of crests (As best understood in light of the indefinite claim language, Fig 4 of Diehl, conductors have crests around reference numerals 120 and 10 which are “similar”, it stands to reason that the system of Diehl is appropriately designed so as to “avoid overheating”.).  

Regarding claim 24, Okoniewski further teaches wherein the shape of the first transmission line conductor and the shape of the second transmission line conductor each comprise at least one crest (Fig 4 of Diehl, conductors have crests around reference numerals 120 and 10).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski (WO 2017177319 A1), in view of Koolman (SPE-117481-MS), further in view of Diehl (US 20110146968 A1), further in view of Wheeler (US 20190017360 A1).

Regarding claim 18, Okoniewski in the present embodiment relied upon is silent on wherein a shape of the producer well along the longitudinal axis comprises at least one crest.  
	Wheeler teaches a shape of the producer well along the longitudinal axis comprises at least one crest (Para 0032, “the laterals snake or undulate up and down through the depth of a narrow play, thus collecting oil from throughout the play.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having a shape of the producer well along the longitudinal axis comprises at least one crest as disclosed by Wheeler because it would facilitate “collecting oil from throughout the play” (Para 0032).

Regarding claim 18, Okoniewski in the present embodiment relied upon is silent on wherein a shape of the producer well along the longitudinal axis comprises at least one crest.  
	Wheeler teaches a shape of the producer well along the longitudinal axis comprises at least one crest (Para 0032, “the laterals snake or undulate up and down through the depth of a narrow play, thus collecting oil from throughout the play.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having a shape of the producer well along the longitudinal axis comprises at least one crest as disclosed by Wheeler because it would facilitate “collecting oil from throughout the play” (Para 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676